Citation Nr: 0426951	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, other than post traumatic stress disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  The veteran timely initiated and 
subsequently perfected an appeal of this decision.  He 
testified on his own behalf before decision review officers 
at the RO in August 1998 and April 2000.  

In an October 2002 decision, the Board found new and material 
evidence had been submitted, and reopened the veteran's claim 
for consideration on the merits.  In August 2003, the Board 
remanded the veteran's claim for additional development.  

The Board notes that the veteran's claim to entitlement to 
service connection for post traumatic stress disorder is 
apparently being developed by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

According to an April 1998 VA treatment record, the veteran 
had recently filed for Social Security Disability benefits, 
and had retained an attorney to aid in that claim.  Review of 
the claims file indicates the records related to the 
veteran's Social Security Disability claim have not been 
obtained.  Where VA has notice that the veteran is receiving, 
or applied to receive, Social Security Administration 
benefits, the records relied upon in making that 
determination are pertinent to a pending claim, and must be 
obtained by the VA.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Therefore, in light of the above, this issue is remanded to 
the RO for the following additional development:  


1.	The RO must contact the Social 
Security Administration and request a 
copy of any decision of record awarding 
or denying Social Security benefits, as 
well as all medical records associated 
with the veteran's claim for Social 
Security Disability benefits.  If no such 
records are available, this fact should 
be noted for the record.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for an acquired psychiatric 
disability, other than post traumatic 
stress disorder, in light of the 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


